Citation Nr: 1228447	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  05-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to in-service herbicide exposure and/or secondary to service-connected Type II diabetes mellitus and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and/or as secondary to service-connected Type II diabetes mellitus and PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to January 1972, including military service in the Republic of Vietnam.  Since that time, he also had military service in the Alabama Army National Guard, to include a period of active duty for training (ACDUTRA) in September 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and October 2006 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the RO incorrectly characterized the issues as petitions to reopen the previously denied claims (i.e., new and material evidence claims) in the October 2006 rating decision.  However, the RO recognized the mistake and correctly characterized the issues as original service connection claims in the preceding Statement of the Case (SOC) and Supplemental SOC (SSOC).  The Board will also treat the claims as service connection claims, and not new and material evidence claims.  

In February 2010, the Veteran testified before an Acting Veterans Law Judge (AVLJ) of the Board at the local RO in Montgomery, Alabama (Travel Board hearing).  A copy of the transcript is associated with the claims file.  The AVLJ who conducted the February 2010 Board hearing has since retired.  The Board sent the Veteran a letter informing him of this and indicating he could have another Board hearing with another Veterans Law Judge (VLJ) who would ultimately decide this appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2011).  The Veteran responded in a February 2012 letter that he did not want another Board hearing.  Thus, the Board will decide his case based on the evidence currently of record.  

In July 2010, the Veteran's appeal was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The case has now been returned to the Board for appellate review.

The AMC certified this appeal to the Board in January 2012.  Subsequently, additional evidence was added to the claims file.  However, the Veteran waived his right to have the RO initially consider this evidence in a May 2012 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The issues of: (1) entitlement to a total rating for compensation based on individual unemployability (TDIU); (2) whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for arthritis of the left arm, to include as secondary to the service-connected PTSD; (3) whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD; (4) whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected PTSD; and, (5) whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a back disorder, to include as secondary to the service-connected PTSD, have been raised by the record in a May 2012 statement by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the issues can be properly adjudicated.  

This appeal was most recently remanded by the Board in July 2010.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Specifically, the Board remanded the appeal for the RO/AMC to schedule the Veteran for a VA examination.  The Veteran was scheduled for a VA examination in December 2011.  The VA examiner diagnosed the Veteran with COPD and hypertension.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner, in pertinent part, determined that these currently diagnosed disorders were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disabilities.  The Board finds this VA medical opinion to be inadequate because the VA examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect.  38 C.F.R. § 3.310 (2011).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In a secondary service connection claim, this includes whether a condition was aggravated by a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 449 -450 (1995) (noting that the phrase statement that there was no etiological relationship between a disorder and the onset of another disorder did not encompass aggravation).  

Additionally, regarding the COPD claim, the VA examiner, in providing his rationale, only addressed whether the COPD was related to the service-connected Type II diabetes mellitus, and not whether the COPD was related to the service-connected PTSD.  In a May 2012 statement, the Veteran's representative argued that the COPD was also related to the Veteran's service-connected PTSD.  Throughout his appeal, the Veteran has argued that his COPD and hypertension are caused by or aggravated by his service-connected disabilities, to include his service-connected Type II diabetes mellitus and his service-connected PTSD.  Therefore, the Board finds that these medical opinions are essential to the Veteran's claims.  

Also, in its July 2010 remand directives, the Board directed the VA examiner to provide medical opinions concerning whether the Veteran's COPD and hypertension were due to his presumed in-service herbicide exposure.  38 U.S.C.A. § 1113, 1116, 1137 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307, 3.309 (2011); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  No such medical opinion was provided by the December 2011 VA examiner.  The Veteran asserts, in pertinent part, that his COPD and hypertension are related to his exposure to herbicides in the Republic of Vietnam.  Therefore, these medical opinions are essential to the Veteran's claims.

Accordingly, the RO/AMC did not substantially comply with the Remand directives.  The Board must again remand these claims for these medical opinions to be obtained.  Stegall, 11 Vet. App. 268, 271 (1998).  

Additionally, for both of the claims currently on appeal, the Veteran has not been provided a notice letter concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran also has not been informed of the requirements for establishing service connection based upon in-service herbicide exposure.  38 U.S.C.A. § 1113, 1116, 1137; 38 C.F.R. § 3.307, 3.309.  Upon remand, the Veteran must be provided with this notice.  

Further, in a February 2012 statement, the Veteran indicated that he recently had a VA examination in January 2012 for the claims currently on appeal.  The Veteran stated that he wanted this examination report included in the claims file.  This examination report is not currently in the Veteran's paper claims file or his Virtual VA claims file.  Upon remand, this January 2012 examination report should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Montgomery, Alabama, are dated from July 2012 (as shown in the Veteran's Virtual VA claims file).  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Accordingly, the case is REMANDED for the following actions:

1.  Provide appropriate VCAA notice to the Veteran.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(a), (e) (2011).  That notice must comply with the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and provide notice of the information and evidence necessary to substantiate secondary service connection, and service connection based on in-service herbicide exposure.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to specifically include the January 2012 VA examination report and all other records dated on and after July 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's COPD from a VA examiner.  If the examiner determines that a new examination is required, one must be conducted.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

The examiner must provide the following opinions:  (a) is it at least as likely as not (a 50 percent probability or greater) that COPD is due to in-service herbicide exposure; (b) is it at least as likely as not (a 50 percent probability or greater) that COPD is due to service-connected PTSD?; (c) is it at least as likely as not that COPD is permanently aggravated by service-connected PTSD?; and (d) is it at least as likely as not that COPD is permanently aggravated by service-connected Type II diabetes mellitus?  In providing these opinions, the examiner must address the lay statements and medical articles associated with the claims file.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

5.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's hypertension from a VA examiner.  If the examiner determines that a new examination is required, one must be conducted.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

The examiner must provide the following opinions:  (a) is it at least as likely as not (a 50 percent probability or greater) that hypertension is due to in-service herbicide exposure; (b) is it at least as likely as not (a 50 percent probability or greater) that hypertension is due to service-connected PTSD?; (c) is it at least as likely as not that hypertension is permanently aggravated by service-connected PTSD?; and (d) is it at least as likely as not that hypertension is permanently aggravated by service-connected Type II diabetes mellitus?  In providing these opinions, the examiner must address the lay statements and medical articles associated with the claims file.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

